DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of its undue length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leininger et al. (WO 2014/072373 with U.S. Patent Publication Number 2018/0363806 provided as the English equivalent).
Regarding Claim 1:
Leininger et al. discloses a conductor arrangement for an inductive power transfer, the conductor arrangement comprising at least three coils that are arranged along a longitudinal axis and that are formed of at least one conductor (Fig.’s 1, 11, etc., cable bearing elements 1a-1l, etc. and their related discussion; see, for example, paragraphs 0011-0012, 0081, etc. which disclose each cable bearing element is comprised of a predetermined number of coils, three for example), wherein the conductor arrangement comprises at least two winding heads that (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, etc., and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, etc. which show and discuss the cable bearing elements including three coils being arranged with opposing ends and along a longitudinal axis), wherein, within at least one of the two winding heads, the conductor sections of a first and second coil that extend along the longitudinal axis are arranged at a first distance to one another, the first distance being equal to or larger than zero (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, cable bearing elements 1a-1l, planes P1-P4, etc., and their related discussion; see, for example, Abstract, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc. which disclose a cable bearing element comprising some elements arranged within a first plane, P1 for example, with a vertical distance of zero and spaced at a first predetermined distance), and the conductor section of the third coil that extends along the longitudinal axis is arranged at second distances to said conductor sections of the first and second coil, the second distances being larger than the first distance (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, cable bearing elements 1a-1l, planes P1-P4, etc., and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc. which disclose remaining element(s) of a cable bearing element arranged within another plane, P2-P4 for example, at a second predetermined distance, differing from the first predetermined distance, which may be higher than the first predetermined distance).
Regarding Claim 2:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses wherein the third coil is arranged at least partially between the first and second coil when viewed along the longitudinal axis (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, cable bearing elements 1a-1l, planes P1-P4, etc., and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc. which disclose at least one coil of the preferably three coils may include a middle coil in between the end coils, i.e. a first and second coil).
Regarding Claim 3:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses wherein the first distance and the second distances extend along an axis that is parallel to a plane in which at least one of the coils are formed (Fig.’s 1-4, 9, 11, etc. sections 5, 7, 9, 11, cable bearing elements 1a-1l, planes P1-P4, etc. as shown, and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc.).
Regarding Claim 4:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses wherein the first distance and the second distances are horizontal distances (Fig.’s 1-4, 9, 11, etc. sections 5, 7, 9, 11, cable bearing elements 1a-1l, planes P1-P4, etc. as shown, and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc.).
Regarding Claim 5:
Leininger teaches the limitations of the preceding claim 3. Leininger further discloses wherein the third coil has a reduced lateral dimension compared to the first and second coil, said lateral dimension extending between the winding heads (Fig.’s 1-4, 9, 11, etc. sections 5, 7, 9, 11, cable bearing elements 1a-1l, planes P1-P4, etc. as shown, and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc.).
Regarding Claim 6:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses wherein the first distance and the second distances extend along an axis that is non-parallel to a plane in which at least one of the coils are formed (Fig. 12, cable bearing elements 1a-1l, planes P1-P4, etc. as shown, and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc. which show and discuss a vertical stacking of coils in the bearing elements).
Regarding Claim 7:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses wherein the first distance and the second distances are vertical distances (Fig. 12, cable bearing elements 1a-1l, planes P1-P4, etc. as shown, and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc. which show and discuss a vertical stacking of coils in the bearing elements).
Regarding Claim 12:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses wherein, within each winding head, a magnetisable material is placed opposite a side of the conductor section of the third coil, said side facing away from the first and second coil (Fig.’s 1-4, 9, 11, etc., guiding channel 2, cable bearing elements 1a-1l and their related discussion; see, for example, paragraph 0023 which discloses a ferrite element as a magnetic guiding element).
Regarding Claim 13:
Leininger discloses a conductor arrangement for an inductive power transfer, the conductor arrangement comprising at least three coils that are arranged along a longitudinal axis and that are formed of at least one conductor (Fig.’s 1, 11, etc., cable bearing elements 1a-1l, etc. and their related discussion; see, for example, paragraphs 0011-0012, 0081, etc. which disclose each cable bearing element is comprised of a predetermined number of coils, three for example), wherein the conductor arrangement comprises at least two winding heads that are arranged opposite to one another and in which conductor sections of each of the coils extend along one another as well as along the longitudinal axis (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, etc., and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, etc. which show and discuss the cable bearing elements including three coils being arranged with opposing ends and along a longitudinal axis), wherein a magnetisable material is placed between at least two of the conductor sections within at least one of the winding heads (Fig.’s 1-4, 9, 11, etc., guiding channel 2, sections 5, 7, 9, 11, etc. and the related discussion; see, for example, paragraph 0023 which discloses a ferrite element as a magnetic guiding element).
Regarding Claim 14:
Leininger teaches the limitations of the preceding claim 1. Leininger further discloses an inductive power transfer arrangement comprising a primary side configured to produce an electromagnetic field and a secondary side configured to receive the electromagnetic field, thereby producing a magnetic induction at the secondary side (see, for example, paragraphs 0003-0004, 0009, 0011-0012, 0023, etc.), wherein at least one of the primary and secondary sides comprises a conductor arrangement according to claim 1 (see claim 1 above).
Regarding Claim 15:
Leininger teaches the limitations of the preceding claim 14. Leininger further discloses wherein the secondary side is arranged onboard a land vehicle and the primary side is arranged in the surroundings of the land vehicle (see, for example, paragraphs 0003-0004, 0009, 0011-0012, 0023, etc.).
Regarding Claim 16:
Leininger et al. discloses a method for providing a conductor arrangement for an inductive power transfer, comprising at least three coils to form a conductor arrangement and such that the coils are arranged along a longitudinal axis (Fig.’s 1, 11, etc., cable bearing elements 1a-1l, etc. and their related discussion; see, for example, paragraphs 0011-0012, 0081, etc. which disclose each cable bearing element is comprised of a predetermined number of coils, three for example), and such that at least two winding heads are formed that are arranged opposite to one another and in which conductor sections of each of the coils extend along one another as well as along the longitudinal axis (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, etc., and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, etc. which show and discuss the cable bearing elements including three coils being arranged with opposing ends and along a longitudinal axis), and such that, within at least one of the two winding heads, the conductor sections of a first and second coil that extend along the longitudinal axis are arranged at a first distance to one another, the first distance being equal to or larger than zero (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, cable bearing elements 1a-1l, planes P1-P4, etc., and their related discussion; see, for example, Abstract, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc. which disclose a cable bearing element comprising some elements arranged within a first plane, P1 for example, with a vertical distance of zero and spaced at a first predetermined distance), and the conductor section of the third coil that extends along the longitudinal axis is arranged at second distances to said conductor sections of the first and second coil, the second distances being larger than the first distance (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, cable bearing elements 1a-1l, planes P1-P4, etc., and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, 0081-0082, etc. which disclose remaining element(s) of a cable bearing element arranged within another plane, P2-P4 for example, at a second predetermined distance, differing from the first predetermined distance, which may be higher than the first predetermined distance)
Regarding Claim 17:
Leininger discloses a method for providing a conductor arrangement for an inductive power transfer, comprising forming at least three coils of a conductor arrangement, such that the coils are arranged along a longitudinal axis (Fig.’s 1, 11, etc., cable bearing elements 1a-1l, etc. and their related discussion; see, for example, paragraphs 0011-0012, 0081, etc. which disclose each cable bearing element is comprised of a predetermined number of coils, three for example), such that at least two winding heads are formed that are arranged opposite to one another and in which conductor sections of each of the coils extend along one another as well as along the longitudinal axis (Fig.’s 1-4, 9, 11, etc., sections 5, 7, 9, 11, etc., and their related discussion; see, for example, paragraphs 0047-0049, 0070-0073, 0078, etc. which show and discuss the cable bearing elements including three coils being arranged with opposing ends and along a longitudinal axis), and such that a magnetisable material is placed between at least two of the conductor sections within at least one of the winding heads (Fig.’s 1-4, 9, 11, etc., guiding channel 2, sections 5, 7, 9, 11, etc. and the related discussion; see, for example, paragraph 0023 which discloses a ferrite element as a magnetic guiding element).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leininger et al. (WO 2014/072373 with U.S. Patent Publication Number 2018/0363806 provided as the English equivalent) in view of Thornton et al. (U.S. Patent Publication Number 6,499,701).
Regarding Claim 8:
Leininger teaches the limitations of the preceding claim 6. While Leininger discloses a magnetisable material, Leininger fails to teach wherein, within each winding head, a magnetisable material is arranged between the conductor section of the third coil and a conductor section of one of the first and second coil.
However, Thornton et al. discloses wherein, within each winding head, a magnetisable material is arranged between the conductor section of the third coil and a conductor section of one of the first and second coil (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Leininger to arrange a magnetisable material between conductor sections, as taught within Thornton, to help reduce interference induced within the conductor sections, thereby allowing for a more guided flux pattern.
Regarding Claim 9:
Modified Leininger teaches the limitations of the preceding claim 8. Modified Leininger, in further view of Thornton, discloses wherein magnetisable material is arranged between the respective conductor sections when viewed along an axis that is non-parallel to a plane in which at least one of the coils are formed (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6 as shown, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24).
Regarding Claim 10:
Modified Leininger teaches the limitations of the preceding claim 8. Modified Leininger, in further view of Thornton, discloses wherein magnetisable material is formed as a projection extending at least partially in parallel to a plane in which at least one of the coils are formed (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6 as shown, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24).
Regarding Claim 11:
Modified Leininger teaches the limitations of the preceding claim 8. Modified Leininger, in further view of Thornton, discloses wherein magnetisable material is part of a shielding assembly that extends along each winding head (Fig. 2, ferromagnetic structure 1 coupled between windings 2 and 6 as shown, and their related discussion; see, for example, Col. 5, line 45- Col. 6, line 24).
Conclusion
Prior art deemed relevant, but not currently relied upon include:
WO 2013/133254 A1
U.S. PATENT PUBLICATION NUMBER 2013/328412 A1
WO 2018/080049 A1
U.S. PATENT PUBLICATION NUMBER 2019/272943
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.